DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed on January 14, 2021 has been entered. Claims 1 and 3 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome and all but one claim objection and every 112(b) rejection previously set forth in the Non-Final Rejection dated October 14, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.

Therefore, the heating and cooling air ratio adjustment valve and the anti-moisture heating air adjustment valve within the flow rate controller 20 of claim 1 must be shown or the feature(s) canceled from the claim(s). Paragraphs 32 and 40 indicate that both the heating and cooling air ratio adjustment valve and the anti-moisture heating air adjustment valve are found within flow rate controller 20, but only one of these valves is shown in the Fig. 4. Further, paragraph 35 indicates that auxiliary flow rate controller 60 is not part of flow rate controller 20. 

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 1 Is objected to because of the following informalities and should read: A heating and cooling apparatus having a moisture removal function for testing electrical characteristics of a semiconductor element using a probe system, the apparatus comprising: a cooling chiller configured to primarily cool and discharge compressed air which is supplied from an outside and has normal temperature; a flow rate controller installed in an air supply pipe to which the compressed air from the cooling chiller is discharged and configured to adjust a flow rate and a hydraulic pressure of the compressed air; a compressed air cooler configured to separately spray the compressed air, which has been adjusted in the flow rate controller, into cold air and hot air after the compressed air has flowed thereinto; a first heater configured to heat cold air from a port at one side of the compressed air cooler to a predetermined temperature so as to adjust the temperature to an accurate temperature required for testing the electrical characteristics; an air nozzle configured to spray the air heated through the first heater to a measurement position for the electrical characteristic test; a second heater configured to [[a]] heat hot air from another port of the compressed air cooler to a high temperature required for dehumidification; and a dehumidifying nozzle configured to spray the air heated by the second heater around air sprayed from the air nozzle; wherein includes a vortex tube such that air introduced through the flow rate controller is discharged as cold air and hot air in opposite directions due to a vortex phenomenon; wherein the flow rate controller is provided with 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention wherein the flow rate controller is provided with a heating and cooling air ratio adjustment valve, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The Office has reviewed the following In re Wands factors for enablement:
In re Wands factor (C) the state of the prior art: ARCHIE WILLIAM HOLMES JAMIESON (US 2644315, hereinafter JAMIESON) discloses a vortex tube (compressed air cooler) with a valve (pins 14 and 22) or flow control device in both the cold stream (pin 22) and the hot stream (pin 14). JAMIESON discloses: a vortex tube such that air introduced to the vortex tube is discharged as cold air and hot air in opposite directions due to a vortex phenomenon; wherein the vortex tube is provided with a heating and cooling air ratio adjustment valve and an anti-moisture heating air adjustment valve. There is no teaching as to how a flow control valve located prior to 
In re Wands factor (F) the amount of direction provided by the inventor: The Instant Application ¶ 32 recites: The flow control device 20 is provided with a heating/cooling air ratio adjustment valve and an anti-moisture heating air adjustment valve to realize an optimum temperature condition in conjunction with a heater controller 90. However, as shown in FIGS. 4-5, the flow rate controller 20 regulates air exiting the cool air chiller 10, which is air at a given temperature and flow rate controller 20 does not adjust the heating and cooling air ratio of air entering compressed air cooler 30. Instead compressed air cooler 30 adjusts the temperature of the hot and cold air based on the air flow rate from flow rate controller 20, so the hot and cold air flow exiting compressed air cooler 30 is dependent upon the velocity of air exiting flow rate controller 20 and the internal turns of compressed air cooler 30 that create the cortex effect that separates the air into hot and cold air flows and not another valve. In short, there is no valve within flow rate controller 20 to adjust the heating and cooling air ratio of air entering compressed air cooler 30. There is no disclosure of how a flow rate controller 20 can separate the hot air from the cold air to adjust the ratio between the hot and cold air. Further, as the air stream is a single stream of air with a heterogeneous temperature and moisture content there is no flow rate controller 20 can separate moisture while heating and cooling the air. As expressly identified with the inclusion of Claim 3, the auxiliary flow rate controller 60 is not part of flow rate controller 20. Therefore, the flow rate controller 20 comprising two valves performing the claimed functions does not appear to be supported by the as-filed disclosure.

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Based on the lack of clarity with the disclosure described in the 112(a) rejection above, it is unclear how flow rate controller 20 of claim 1 can perform the functions as claimed. 

Claimed Subject Matter
Claim(s) 1 and 3 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including an electrical characteristic test, a second heater configured to heat hot air from another port of the compressed air cooler to a high temperature required for dehumidification and a dehumidifying nozzle configured to spray the air heated by the second heater 5 around air sprayed from the air nozzle. 
The closest prior art, JAMIESON, teaches: a cooling chiller configured to primarily cool and discharge compressed air which is supplied from an outside and has normal temperature; a flow rate controller installed in an air supply pipe to which the compressed air from the cooling chiller is discharged and configured to adjust a flow rate and a hydraulic pressure of the compressed air; a compressed air cooler configured to separately spray the compressed air, which has been adjusted in the flow rate controller, into cold air and hot air after the compressed air has flowed thereinto; a first heater configured to heat cold air from a port at one side of the compressed air cooler to a predetermined temperature so as to adjust the temperature to an accurate temperature required for testing the electrical characteristics; an air nozzle configured to spray the air heated through the first heater to a measurement position for the … characteristic test; … wherein a vortex tube is applied to the compressed air cooler such that air introduced through the flow rate controller is discharged as cold air and hot air in opposite directions due to a vortex phenomenon; wherein the  vortex tube is provided with a heating and cooling air ratio adjustment valve and an anti- moisture heating air adjustment valve. Notably JAMIESON teaches a heating the cold air and a dehumidifying nozzle configured to spray the air heated by the first heater around air sprayed from the air nozzle. However, JAMIESON is in a different field and it may be inappropriate to combine the disclosure of a passenger cabin and food heater with teachings of a semiconductor processing probe system.  However, this 
 Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary. 


Response to Arguments
Applicant’s arguments, see Rejection under 35 USC 103, pages 8-12, filed January 14, 2021, with respect to claims 1 and 3 have been fully considered and are persuasive.  The 35 USC 103 of claims 1 and 3 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763


/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763